Dated \\ Marl Doeth {e}

THE REPUBLIC OF GHANA
and

ABOSSO GOLDFIELDS LIMITED, DAMANG

DEVELOPMENT AGREEMENT
Contents

Clause

4 Definitions and interpretation...

2 Effective Date and Conditions......

3 Term of the Agreement.

4 Stabilisation...

5 Taxes and Duties...

6 Government Carried Interest ..

7 Financial Reporting and Exchange Control.

8 Adequate Capital ......

9 Affiliated Company Transactions .....

410 Joint Affirmations of the Parties

11 Periodic review

12 Incidental rights

13. Undertakings of the Government...

14 Confidentiality...

15 Indemnification.

16 Encumbrances

47 Termination...cccsecssssssessssesccescssesssessssssesaversnscsnsccnnencanensnscsnecenscsuuessuscnncnnessnssanscansennneanenganseennsnntege
18 Governing Law and Arbitration

19 Notices...

20 Force Majeure.

21. Entire agreement and modifications 34
22 Assignment and succession... 11 84
23 Survival

24 ~~ Non-waiver of rights

25 — Severability ......

THIS AGREEMENT is dated i \ oy ¢{, 2016 and made between:

(1)

Q)

THE REPUBLIC OF GHANA, represented by the Minister of Lands and Natural

Resources, the Minister of Finance (hereinafter referred to as the Government); and

ABOSSO GOLD FIELDS LIMITED, of No. 7 Dr. Amilcar Cabral Road, Airport
Residential Area, a company with limited liability established under the laws of Ghana
represented by its Managing Director, Alfred Baku (hereinafter referred to as AGL).

BACKGROUND

WHEREAS:

(A)

(8)

(C)

(0)

Under Section 49 of the Minerals and Mining Act, 2006 (Act 703) the Minister of
Lands and Natural Resources (“the Minister”), on the advice of the Minerals
Commission, may enter into a development agreement with the holder of a mining lease
where the proposed investment by the holder will exceed Five Hundred Million United
States Dollars (US$500,000,000);

AGL is a holder of a mining lease in Damang in the Damang Municipality in the
Western Region of Ghana, as listed in Appendix A. Gold Fields Limited holds ninety
(90) percent of the issued shares of AGL. The Government holds the remaining ten (10)
percent of the issued shares in accordance with Section 43(1) of the Act;

AGL urgently requires investment capital for its Damang mine and fair and equitable
incentives and stability provided by an Investment and Development Agreement with

the Government are essential to proceeding with AGL’s planned investments.

AGL is committed to making additional significant investments in order to increase
production and extend the life of the Damang Mine and the Government has, subject to
Parliamentary approval, agreed to grant AGL certain financial and other concessions as

set out in this Agreement.
THE PARTIES AGREE AS FOLLOWS each in consideration of the Agreement of the

others:

1.4

Definitions and interpretation

The following terms wherever used in this Agreement shall have the respective

meanings set forth below:
Act means Minerals and Mining Act, 2006 (Act 703);

Affiliate means a legal Person that, with respect to AGL, directly or indirectly controls,
is controlled by, or is under common control with AGL. For purposes of this clause,
control means the possession, directly or indirectly, by one legal Person of fifty percent

(50%) or more of the equity of or voting power in another legal Person

AGL Exploration means activities directed towards ascertaining the existence, location

quantity, quality or commercial value of deposits of Minerals

AGL means Abosso Gold Fields Limited a company incorporated in Ghana with
registered number CS592552015, whose registered office is at 7 Dr. Amilcar Cabral
Road, Airport Residential Area, Accra

AGL Mining Leases means the Mining Leases listed under the heading AGL Mining
Leases at Appendix A

Agreement means this Development Agreement and includes those provisions of the

AGL Mining Leases that are not inconsistent or in conflict with this Agreement

Centre means the International Centre for the Settlement of Investment Disputes
established under the auspices of the International Bank for Reconstruction and

Development
Constitution means the 1992 Constitution of the Republic of Ghana
Contract Area means all production areas

Convention means the Convention on the Settlement of Investment Disputes between

States and Nationals of Other States

(b- ; ALA
Damang Mine means the mine operated by AGL in the Western Region of Ghana at
the Effective Date pursuant to the AGL Mining Leases and includes expansions that

may take place at or as part of the Damang Mine in future
Deed of Warranty means the Agreement between the Republic of Ghana and AGL.

Development means all preparation for the removal and recovery of Minerals,
including the construction or installation of a mill, a Mining Plant or any other
Infrastructure to be used for the mining, handling, milling, beneficiation or other

processing of current and future Minerals
Dollar and US$ means United States dollars
Effective Date means the date described in Clause 2

Environmental Assessment Regulations means the Environmental Assessment
Regulations 1999, L11652, made under the Environmental Protection Agency Act 1994
(Act 490)

EPA means the Environmental Protection Agency

Equity Capital reflected on the balance sheet of the relevant company, the balance

sheet having been prepared in accordance with IFRS
Extended Stability Period has the meaning given in Clause 4.3
Extension Plan has the meaning given to it in Clause 4.3(a)

External Account means an account approved by the Bank of Ghana and held by AGL
with a bank or other financial institution outside Ghana and denominated in foreign

currency.

Financial Year means January 1 through December 31, or such other period as the

Parties may agree from time to time

Foreign Currency means United States Dollars and any other currency except Ghana
Cedis

Ghana Cedi means the lawful currency of Ghana

‘a (- 3 La
Government means the Republic of Ghana, its government, and any political

subdivision, region, branch, division, instrumentality, authority and agency thereof

IFRS means International Financial Reporting Standards issued or adopted by the

International Accounting Standards Board and consistently applied

(a) immovable port facilities (including docks, harbours, piers, jetties,
breakwaters, terminal facilities and warehouses, and loading and unloading

facilities);

(b) immovable power, water and sewerage facilities (including electrical
generating plants and transmission lines, dams, water drains, water supply

systems and systems for disposing of tailings, plant waste and sewage);

(c) immovable public welfare facilities (including schools, clinics and public
halls) ;

(d) immovable transportation and communication facilities (including roads,
bridges, railroads, airports, landing strips and landing pads for aircraft,
hangars and other airport facilities, garages, channels, tramways, pipelines
and radio, telephone, telegraph, telecommunications, and electronic or other

forms of communications facilities);
Indebtedness means indebtedness for money borrowed from an Affiliate
Infrastructure includes the following:

Initial Investment means the over US$850,000,000 investment made by AGL since
2011 in Ghana’s mining sector as of the date of this Agreement

Initial Stability Period has the meaning given in Clause 4.3

International Standards means generally accepted world mining industry standards

and procedures, due allowance being made for any special circumstances in Ghana

Law means any constitution, law, statute, decree, rule, regulation, judicial act or

decision, judgment, order, proclamation, directive, executive order or other sovereign

( wo 4 Len
act of the Government that regulates, controls or relates to AGL and jts Affiliates

and/or to their Operations, or that is generally applicable in Ghana

Mineral means any naturally occurring, inorganic ores with a defined, characteristic
chemical composition and physical properties that has economic value, but excluding

oil, gas, coal and geothermal resources
Minerals and Mining Act means Minerals and Mining Act, Act 703

Mining Lease means a right and license granted by the Government to mine and

produce Minerals in a specified area in Ghana;

Mining Plant means any machinery, equipment, vehicle, tool, building, mill and plant,
employees’ housing or other Infrastructure whether movable or immovable constructed
by AGL in the Production Area or acquired by AGL and used in connection with

Operations
Minister means the Minister of Government responsible for mining

Minister of Environment means the Minister of Government responsible for the

environment portfolio in the Republic of Ghana
Notice means notice given in accordance with Clause 25

Operations means any and all activities and transactions conducted by or on behalf of
AGL in connection with Exploration, Development, Production and reclamation and the

financing of any of them

(e) other immovable facilities used primarily in connection with or as an incident

to Operations; and

Parliament means the Parliament of the Republic of Ghana or any successor legislative

entity or authority

Party means the Government and AGL (as well as any permitted assignee of either of
them)

Person means any natural person and any legal person. For purposes of this Agreement,

a natural person means a human being and a legal person means a partnership, joint

: LEN
venture, corporation, limited liability company, trust, estate, or any entity that is
recognized by the laws of any state as a distinct legal entity, as well as a government or
state, and any branch, division, political sub-division or region, instrumentality,

authority or agency of any government or state

Prevailing Market Rate of Exchange means the predominant rate, expressed in United
States Dollars, on any day during which AGL engages in a foreign exchange transaction
under this Agreement, at which willing sellers and willing buyers, acting at arm's
length, in the ordinary course of business have most recently purchased or sold or
agreed to purchase or sell Ghana Cedis or any other currency except United States
Dollars

Production Area means any area designated by the Mining Leases as the Lease Area

or a part of the Lease Area

Production means the commercial exploitation of Minerals found in the Production
Area and all other activities wherever performed that are incidental thereto including the
design, construction, installation, fabrication, operation, maintenance and repair of
Mining Plant or other Infrastructure, facilities and equipment and the mining,
excavation, extraction, recovery, handling, beneficiation, processing, milling,

stockpiling, transportation, export and sale of Minerals

Profound Changes in Circumstances has the meaning given to such term in Clause 11
Royalty has the meaning given to such term in Clause 5.2(f)

Signature Date means the date stated at the beginning of this Agreement

Stability Period means the total of the Initial Stability Period as well as any Extended
Stability Period as those terms are defined in Clause 4.3 and 4.4 respectively

Taxes and Duties means any direct and indirect income, profit, excess profit, windfall
profit, additional profit, supplementary charge, gains, capital gains, corporation,
dividend, interest, financing, net worth, sales, goods, transaction, payroll, import,
export, customs, consul, inspection, foreign exchange, value added, consumption,
supply, use, turnover, severance, stumpage, cash flow, rental, land rental, surface

rental, withholding, property, land, stamp and other taxes, duties, fees, levies, excises,

to : an
rates, charges, imposts, surcharges, royalties (including Royalties), penalties and any
other Government imposed revenue payments of whatever nature and however called,
whether paid to the Government or to any other Person at the directive of the

Government or under Law and whether similar or dissimilar to any of the foregoing

UNCITRAL Rules means the Arbitration Rules of the United Nations Commission on

International Trade Law.

This Agreement shall be read with such changes in gender and number as the context
shall require. Headings to the clauses of this Agreement are inserted for convenience

only and shall not affect its construction.

Unless otherwise stated, a reference to hereof, hereunder, herein or words of similar
meaning, means this Agreement and its appendices. The words and and/or includes the
conjunctive and disjunctive, as the context may require or permit. The word include
(and any variation of that word) means including but not limited to. Each of the Parties
to this Agreement have participated in the drafting and negotiating of this Agreement
and this Agreement shall not be construed against either Party as the drafting Party.

This Agreement shall from the Effective Date supersede any Deed of Warranty and
shall be the sole agreement between the Government and AGL regarding operation of

the Damang Mine.
Effective Date and Conditions

This Agreement having been signed by the Parties shall become effective and binding

on them on the date on which it is ratified by Parliament.

The Law and terms of this Agreement shall govern and control the rights of the Parties
under the AGL Mining Leases and in the event of any conflict between the terms of this
Agreement and the AGL Mining Leases, the terms of this Agreement shall prevail. The
Parties acknowledge and agree that, other than to the extent of any such conflict, the
AGL Mining Leases shall remain valid and in full force and effect.

MMi
41

42

4.3

Term of the Agreement

The original term of this Agreement shall commence on the Effective Date and, unless
sooner terminated in accordance with this Agreement, shall be the same as the Stability

Period.
Stabilisation

Except as provided under this Agreement and notwithstanding any Law to the contrary,
AGL shall not, during the Stability Period, be affected by any Law enacted after 1
January 2016 or by any changes to any Law in existence as of 1 January 2016 or, if
such new Law is enacted or existing Law amended, any other actions taken under

such Law that has the effect or purports to have the effect of:
(a) imposing upon AGL any new or additional Taxes and Duties;

(b) adversely altering the basis for determining or calculating the Taxes and

Duties applicable to AGL; or
(c) _ increasing the level or rate of Taxes and Duties to which AGL is subject.

The initial stability period shall be the period ending on the eighteenth (1s) day of
April 2025 (the Initial Stability Period).

The Initial Stability Period shall be extended for a single additional term of five (5)
years (the Extended Stability Period) if:

(a) under a plan (the Extension Plan) presented to and accepted by the Minister,
AGL commits to make an additional investment, subsequent to the Initial
Investment, of at least Three Hundred Million United States Dollars
(US$300,000,000) in a mining project which is the subject of the AGL
Mining Leases, provided that the period for the completion of the
Development in connection with the additional investment described in the
Extension Plan shall not exceed four (4) years beyond the Initial Stability

Period; and

(b) the additional investment is projected under the Extension Plan to result in

any of the following:
() an increase in gold production by AGL of at least ten per cent (10%)
when compared to the average of the three (3) calendar years before the
completion of the Development described in the Extension Plan and

financed by the additional investment;

(i) an increase by at least three (3) years in the life of the mine which is the
subject of the AGL Mining Leases;

(ii) an increase of at least ten per cent (10%) in the number of permanent
employees who are citizens of Ghana employed by AGL at the mine
which is the subject of the AGL Mining Leases when compared to 31
December of the year prior to the year in which AGL began
construction or other activity required to complete the Development
described in the Extension Plan and financed by the additional

investment; or

(iv) _ the satisfaction of any other measure approved by the Minister.

Where the Minister has not acknowledged the Extension Plan ninety (90) days

after it was delivered, AGL shall deliver a reminder notice to the Minister. The

Extension Plan shall be deemed to have been accepted by the Minister if notice of
disapproval has not been delivered to AGL thirty (30) days after delivery of the

reminder notice.

(c)

(d)

Fulfilment of the measures described in Clause 4.3(b) and set forth in the
Extension Plan shall be deemed to have occurred if, within one (1) year after
the completion of Development with respect to an additional investment
project, anyone of the conditions set forth in Clause4.3(b) and as described in
the Extension Plan has been met or, in the case of Clause 4.3(b)(ii), it can be
demonstrated to the reasonable satisfaction of the Minister that activities have
been completed and given effect such as will permit the attainment of that

condition.

Should the conditions described in Clause 4.3(a) and 4,3(b) fail to be satisfied
on the basis and within the period described in Clauses 4.3(b) and 4.3(c) and

in the Extension Plan, unless such failure is due to Force Majeure or to action
taken or inaction by the Government after acceptance of the Extension Plan
that prevents the satisfaction of any of the relevant conditions in the
Extension Plan, the Government may rescind the Extended Stability Period
and AGL will thereafter become liable for any additional Taxes and Duties
that would have accrued but for the extension of the Initial Stability Period.

(e) Any dispute arising out of or in relation to this Clause 4.3 shall be subject to
the provisions of Clause 18.

5 Taxes and Duties
With effect from the Effective Date and for the duration of the Basic Stability Period
and any Extended Stability Period only, the following shall apply:

5.1 General

AGL shall be subject to all Taxes and Duties in force in Ghana from time to time under

Law except:

(a) where AGL is exempt wholly or partly from the application of a Law relating
to Taxes and Duties pursuant to a validly granted authority under any

applicable Law; or
(b) as otherwise provided in this Agreement.

52 AGL shall be subject to taxation on its income at the rates and on the basis provided by
this agreement during the basic and any extended stability period. At the expiration of the
stability period, AGL shall pay income tax and other taxes in accordance with applicable

law.
(a) Corporate Income Tax Rate and Basis

(i) The rate of corporate income tax applicable to the taxable income of
AGL and derived from its Operations shall be thirty two and a half per
cent (32.5%).

(ii) Subject to the other provisions of Clause 5.2 and, except as may be
otherwise provided for in this Agreement, the taxable income of AGL
shall be determined on the basis stipulated by the Law in effect on 1

We ‘0 MF
(ii

(iv)

(v)

(vi)

(vii)

January 2016 with all write-offs, deductions, reliefs and allowances

permitted or allowed by the Law as at that date.

AGL may deduct for purposes of determining taxable income a fee for
management and technical services provided by an Affiliate in an

annual amount that in aggregate shall be 2.25% of either:

(A) total revenues from Production or Operations in the relevant

Financial Year; or

(B) if during other periods when Production has been substantially
interrupted, Development capital expenditures in the relevant

Financial Year.

Such a management and technical services fee shall for purposes of
this Agreement be subject to the arm’s length principle as would apply
between unrelated parties in the ordinary course of business for the

provision of such services.

AGL may be allowed to deduct for the purposes of determining
taxable income its waste/overburden stripping expenditure for tax
purposes. All other assets and components that are of a capital nature
shall be treated on the basis stipulated by Law in effect on 1 January
2016.

The tax written down value of any capital assets acquired by AGL
shall be depreciated for tax purposes in accordance with the law in
effect as of 1 January 2016.

Any unutilised capital allowances associated with the tax written down
value of any capital assets acquired by AGL shall, for a period not
exceeding five (5) years, be carried forward to subsequent years and

utilised.

The taxable income of AGL shall be determined in United States

Dollars in accordance with Law, except as otherwise provided in this

i Ler

Agreement.
(b)

(c)

(a)

Local Taxes and Duties

AGL shall pay Taxes and Duties imposed by local or municipal authorities
under power granted by Law. AGL shall not be liable to pay any such Taxes
and Duties imposed by local or municipal authorities that would impose a
disproportionate burden on AGL when compared to other Persons in the same
category, including Persons engaged in exploration or mining operations in

that locality or municipality.
Withholding Taxes

AGL shall withhold tax on any fees paid for management and technical
services on the basis and at the rate provided by Law or any double taxation
agreement, and AGL shall pay all such amounts within the time and in the

manner and place required by Law.
Capital Gains

Any capital gains realized as a result of the conveyance or transfer of any
rights under this Agreement or of any Mining Leases or any other assets of
AGL or shares of AGL held by Affiliates shall (subject to Clause 4) be
subject to Taxes and Duties under Law provided that in the case of: (i) capital
gains realized by AGL the provisions of Clause 5.1 shall apply; and (ii) no
Taxes and Duties shall be imposed upon capital gains accruing to or derived
by GFGL or an Affiliate and arising out of the realization of a chargeable
asset from a merger, amalgamation, or re-organization of GFGL or an
Affiliate which is completed after 1 January 2016 where the Affiliate (or
Affiliates) that owns or controls all other Affiliates involved in such
transactions will retain at least a twenty-five per cent (25%) beneficial
ownership interest in AGL when the conveyance or transfer has been

completed.

Where AGL staggers mergers and acquisitions during the term of this
agreement, the permitted beneficial structure shall be not less than fifty

percent (50%). For the purposes of this Agreement “re-organization” shall
also mean an internal restructuring or reallocation of the ownership of AGL

such that ownership passes from one Affiliate to another.
(e) Import Duties and Excise Taxes

(i) AGL shall be exempt from Taxes and Duties on the import of plant,
machinery, equipment, parts, fuels and petroleum products, supplies
and accessories (including spare parts), as well as other items listed in
the Mining List, and imported necessarily, specifically and exclusively

for Operations.

(ii) Where an item becomes necessary to import for the use of AGL as a
result of advances in technology, or to replace an item on the Mining
List for any reason, AGL shall make a representation to the Minister
as to why such item is necessary for import and should be exempt
from customs import duties and the Minister shall give due
consideration to such representation in the light of the Mining List and

applicable Law.
() Royalty
i. Royalty Rate

AGL shall pay to the Government in United States Dollars a royalty at
the percentage rate specified below on the gross revenues received by
AGL from the sale of Minerals:

Gold according to a sliding scale starting at a floor of 3.0% at a gold
price below US$1,300 per ounce, increasing to 3.5% at a gold price
between US$1,300 and US$1,449.99 per ounce, to 4.0% at a gold price
between US$1,450 and US$2,299.99 per ounce and to 5.0% at a gold
price of not less than US$2,300 per ounce, as set forth and illustrated in
Appendix C.
(vy

ii. AGL shall continue to pay royalties in accordance with law until
January 1, 2017 when AGL shall pay royalties in accordance with
Clause 5.2(f).

iii, Determination of Gold Price:

For the purposes of Clause 5.2(f)(i) above, the price for determining
the applicable Royalty rate on the sliding scale shall be the average of
the quoted gold price on the daily London Bullion Market Association
Gold Fix (the "London PM Fix") for each calendar month with respect
to sales of gold during such month.

iv. Should the London PM Fix cease to exist, then the Parties shall choose

an alternative market index.

v. Right to Take Royalty in Kind:

A. The Government, acting through the Minister, may take all or a part of
the Royalty to which it is entitled in Clause 5.2(fiii, in gold that has a
value based on the London PM Fix (or an alternative index in the
circumstances provided for by Clause 5.2(f)) equivalent to the Royalty
amount in United States Dollars payable to the Government on the day

it is payable.

B. Where the Government desires to take its Royalty share or part thereof

for the next Financial Year in gold, the Minister shall elect to do so by
giving Notice to AGL not less than six (6) months prior to the
beginning of that Financial Year. Such election may be revoked by
mutual agreement between the Parties if the Government gives at least
one month's Notice before any gold to be delivered under Clause 5.2 is
scheduled for delivery.

C. Should the Minister make the election to take all or a part of the

Royalty in gold as described in Clause 5.2(f)(iii)(A) above, the Parties

shall meet to agree upon the specific terms and the process for such

14 AF of
transfer or delivery of gold which shall be consistent with standard
practice as between buyers and sellers of gold. If the Parties have not
agreed on the transfer, delivery and other terms by a date that falls one
month prior to the scheduled delivery date for such gold, then the
Government shall receive the Royalty in United States Dollars in
accordance with Clause 5.2(f)(iii)(A) above.

(g) Value-Added Tax

Except as otherwise provided in this Agreement, AGL shall be exempt from
the payment of Value-Added Tax (VAT) on all items specified on the Mining

List to the extent used in connection with Operations.

Gold and other Minerals that AGL exports to Persons outside Ghana shall be
zero rated for VAT purposes.

5.3 Integrated Activity

AGL's Operations in respect of the Production Area shall, for the purposes of any Law
relating to the calculation of applicable Taxes and Duties, be applied separately to each
Mining Operation. Accordingly, all write-offs, deductions, reliefs and allowances incurred
by or on behalf of AGL relating to Operations in respect of that Mining Operation may be
deducted from any income or profits of AGL arising from that Operation for purposes of

determining any applicable Taxes and Duties.

6 Government Carried Interest

6.1 Nature of Government Interest

In satisfaction of the requirements of section 43 of the Minerals and Mining Act or of any
other reserves for the Government a ten per cent (10%) free carried interest in the Operations
of AGL (in respect of which financial contribution shall not be paid by the Government), the

Government shall receive dividends in accordance with the following:

a. A-sum equal to 10 per cent of the total amount paid as dividends to the
shareholders of AGL on each occasion when dividends are distributed by AGL

less any advance payments made pursuant to Clause 6.2 below; and

(vy 15
b.

Any guaranteed annual advance payments made pursuant to Clause 6.2 below

6.2 Guaranteed Advance Payments to the Government

Where in any calendar year, AGL does not declare and pay dividends to shareholders, AGL

shall pay to the Government, subject to the following conditions having been satisfied, and as

an advance against the payments provided for in Clause 6.1 (a) above, 5% of the profit after

tax.

a)

b)

°)

At the end of each calendar year, the eligibility of the Government to receive
payment shall be determined on the basis set forth above in Clause 6.2 and if any
advance payment is due to the Government it shall be made by AGL, not later
than June 30" of the calendar year after the calendar year with respect to which
the advance payment is due;

Any advance payment made at any time to the Government (or to any other
Person at the Government’s direction) shall be deducted from any future
payments of which the advance payment is due;

Upon termination of Operations or Mine closure in respect of the Damang
Mining Lease there shall be no recovery from the Government of the difference
between the aggregate advance payments made to the Government under this
Clause 6.2 and the total amount due to the Government under Clause 6.1(a)

6.3 Permitted Payments and Distributions to AGL from Operations

AGL shall not pay or distribute any amount to an Affiliate other than

(a)

(b)

(c)

(d)

to repay the principal of, and to pay interest on, a loan from an Affiliate;
as a distribution of dividends to an Affiliate subject to Clause 6.1(a) above;

as payment for management and technical services fees on the basis set forth

in this Agreement;

as payment for goods or services provided to AGL by such Affiliate; and

16 LOA

ee
(e) as reimbursement of costs incurred by an Affiliate on behalf of AGL and with

its authorization, on a Dollar for Dollar basis.
64 Termination Payments

On termination of Operations or mine closure in respect of the Damang Mining Lease, AGL
shall:

(a) _ pay or otherwise satisfy any liabilities including Taxes and Duties and make
appropriate provision as required by Law for unknown or contingent
liabilities (including reclamation and similar costs not otherwise provided

for); and

(b) undertake reasonable efforts to collect all amounts due to AGL by any Person
(or to offset any such amounts due to AGL from a Person against amounts

due to such Person by AGL as permitted by Law or this Agreement).

Following settlement of all such payments and offsets referred to in Clause 6.5(a) above,
AGL shall pay to the Government ten per cent of its net remaining cash and may
distribute the balance remaining after such payment to the Government under Clauses 6.1
and 6.2.

7 Financial Reporting and Exchange Control
7.4 Currency for Accounting

Accounting by AGL under this Agreement shall be in United States Dollars and any
amounts paid or received, and obligations incurred or transactions carried out, in Ghana

Cedis or in any Foreign Currency other than United States Dollars s

hall be converted to United States Dollars at the Prevailing Market Rate of Exchange
between United States Dollars and Ghana Cedis or any other Foreign Currency on the
date of the applicable transaction in accordance with generally accepted accounting
principles, as the Institute of Chartered Accountants, Ghana (ICAG) may from time to
time adopt Notwithstanding the foregoing, and solely for informational purposes, at the
request of the Government with respect to any financial year, AGL shall also keep a set
of books in Ghana Cedis.

t ° aot
7.2 Exchange Control

(a)

0)

(b)

(co)

AGL may, without restriction, directly or indirectly, of the Government,
obtain, hold, deal with and disburse funds in any manner, currencies and
places as it chooses, provided that to the extent required by Law, AGL shall
return to Ghana a minimum of thirty per cent (30%) of its gross proceeds
from the sale of Minerals towards its obligations in Ghana for Taxes and
Duties, wages, salaries and employee benefits and other payments for goods
and services. AGL shall be entitled to establish and maintain an External
Account and receive gross proceeds from the sale of Minerals into the said
External Account. If any of the gross sales proceeds of AGL results from the
sale of Minerals within Ghana and such proceeds are remitted to bank
accounts within Ghana, the obligation of AGL to return a minimum of thirty
per cent (30%) of its gross sales proceeds to Ghana shall be reduced by such

amount.

Subject to Clause 7.2(a) above, and without limiting the rights granted in
that clause, AGL shall have the unrestricted and unencumbered right to sell
all Minerals outside Ghana and receive payment for Minerals in any
currency, and the proceeds from such sales may be deposited in bank
accounts outside of Ghana and held there or remitted from there to

anywhere in the world, in any currency.

AGL shall maintain at least one bank account with a commercial bank or
financial institution in Ghana and if required by Law, as soon as is reasonably
practicable after a transaction with that bank, shall provide notice to the Bank

of Ghana of any dealing in foreign exchange.

AGL may acquire Ghana Cedis at the Prevailing Market Rate of Exchange,
and also exchange Ghana Cedis for Foreign Currency at the Prevailing
Market Rate of Exchange provided that any of the above transactions in
Ghana shall comply with Law including any requirement that such
transactions in Ghana will be conducted with Persons authorized by Law to

engage in such transactions.

" LEN
7.3

7A

ING

(a) Additionally, any and all transactions between the Government and AGL
relating to Taxes and Duties stated in Ghana Cedis shall be converted to
United States Dollars at the Prevailing Market Rate of Exchange except for
AGL's withholding obligations under Law which shall be governed by and
subject to Clause 7.3.

Currency of Payment

Payment of the obligations of AGL to the Government for Taxes and Duties shall be in
United States Dollars subject to Clause 7.4. In this event any obligation originally
stated in Ghana Cedis, or in any Foreign Currency other than United States Dollars, will
be converted to United States Dollars at the Prevailing Market Rate of Exchange.
However, AGL shall pay sums it collects on behalf of the Government, including, but
not limited to, Taxes and Duties withheld from the salaries or wages of its employees,
and any other sums payable to other Persons from which a portion is required by Law to
be withheld or retained by AGL on behalf of the Government, in the currency in which
such salaries or wages or such other sums are paid. AGL may make all other payments
whether to the Government or to other Persons in Ghana Cedis in accordance with

Clause 7.2(c).
Right to Remit and Receive Payments

AGL shall be entitled to remit and receive in United States Dollars all payments of
dividends, interest, finance charges, principal, management and technical services fees

and other properly payable items arising from, as a result of, or related to Operations.
Adequate Capital

AGL shall maintain a ratio of Indebtedness to Equity Capital of 2:1 or such other higher
ratio as may be permitted by Law, excluding for these purposes any Indebtedness that is
non-interest bearing (any non-interest bearing Indebtedness and other Indebtedness

within the permitted ratios is referred to as "Permissible Debt").

The penalty for failure to maintain a 2:1 ratio of Indebtedness to Equity Capital shall be
that any interest or currency exchange losses accrued and attributable to the excess

Indebtedness other than Permissible Debt shall not be deductible for the purposes of

Ly

determining its taxable income.
9.1

Affiliated Company Transactions

Transactions including the purchases of goods and services and the provision of loans
and the accrual of interest between AGL and an Affiliate or any other Person of whom
AGL or an Affiliate of AGL is a controller shall unless otherwise provided by this
Agreement or Law be conducted on an arm's length basis as would occur between
unrelated parties and as required by Law. On request from the Government, AGL shall
provide documentation of the prices, discounts and commissions and a copy of any

contracts and other relevant documentation related to transactions with Affiliates.

9.2 For the purposes of this Clause, ‘controller’ shall have the meaning given to it by Section

10

11

444

111 of the Act.
Joint Affirmations of the Parties

AGL shall in all respects be subject to Law and to each term of this Agreement as
regards its presence and activities in Ghana. The Government hereby affirms that it shall
also be bound by and shall honour each term of this Agreement, and that AGL may
fully rely on that affirmation. The Parties jointly further affirm that they shall each
uphold and honour the rights and remedies provided herein to the other Party including

the indemnification provided by Clause 15 of this Agreement.
Periodic review
Profound Changes in Circumstances

For the purpose of considering Profound Changes in Circumstances from those existing
on the Effective Date or on the date of the most recent review of this Agreement under
Clause 11.1, the Government and AGL shall at the request of the other consult together.
The Parties shall meet to review the matter raised after the request as is reasonably
convenient for them both to determine if Profound Changes in Circumstances are
established to have occurred. To the extent a Profound Change in Circumstances has
occurred the Parties shall enter into good faith discussions to consider such modification
change in or clarification of this Agreement as they may in good faith agree is necessary
provided that it is agreed by the Parties that such good faith discussions shall not require
a party to agree to any modification of this Agreement. The Parties shall effect such

modifications to this Agreement that the Parties agree are necessary. For purposes of

4

(

20
12

12.1

12.2

this Agreement, Profound Changes in Circumstances shall mean such changes in the
economic conditions of the gold mining industry worldwide or in Ghana, or such
changes in the economic, political or social circumstances existing in Ghana or
elsewhere in the world at large as to result in such a material and fundamental alteration
of the conditions, assumptions and bases relied upon by the Parties at the Effective Date
(or the time after any subsequent review pursuant to Clause 11.1 that the overall balance
of equities and benefits reasonably anticipated by them will no longer be achievable as a

practical matter.
Other Consultation

In addition to the consultation provided by Clause 11.1, each Party may at any time
request a consultation with the other Party with respect to any matter affecting the rights
and obligations of the Parties under this Agreement or any matter relating to Operations.
The Parties shall meet to review the matter raised as soon after such request, as shall be
reasonably convenient for them both. Subsequent to the consultation, the Parties shall

take the action, if any, that is mutually agreed to address the matter.
Incidental rights
Conduct of Operations

AGL may conduct Operations by itself or through agents and contractors ‘and shall do
so in a manner consistent with Law and as required by (a) the terms of this Agreement
and (b) the terms of the Mining Leases, except to the extent that such terms are
inconsistent with the terms of this Agreement in which case the terms of this Agreement

shall govern the rights and duties of the Parties.
Imports/Re-exports

AGL may import and use in respect of Operations, and subject to Clause 17.3 and in
accordance with Law subsequently export, any machinery, equipment, consumable
items, fuels, explosives and any other thing whatsoever reasonably required with respect
to Operations, including, without limitation, the items listed on the Mining List. AGL
shall notify the Minerals Commission of the export of any machinery, equipment,
consumable items, fuels or explosives and shall at all times comply with Law regarding

the safe use, sale, disposal and security of explosives.

AG ; LOY
13

Undertakings of the Government
Issuance of Permits and Necessary Authorization

Requests for licenses, permits, mining titles, easements, and other authorisations
required to permit AGL to conduct Operations and activities related to Operations shall
be dealt with within the period required by Law. If there is no response within the
timeframe required by law then there shall be a deemed approval. In all cases, the
decision to grant or deny a request for a permit or other authorisation, and any license or

title, shall be made in accordance with Law.
Protection against Nationalisation or Expropriation

Except as permitted and required by Article 20 of the Constitution (and subject both to
prompt, adequate and fair compensation of the affected Party in United States Dollars
and to the rules and principles of international law as described in Clause 18.1 below),
the Government undertakes and affirms that it shall not nationalise or expropriate (or
with respect to any of the following take any measures equivalent to nationalisation or

expropriation):

(a) any Infrastructure or other property, movable or immovable, owned by AGL
subject to its right to possess or use, and whether in its possession or in the

possession of its Affiliates, agents, representatives or contractors;
(b) Minerals in any form resulting from the Operations;

(c) any equity, shares, loans or ownership interests of whatever nature held in or

owned or issued by AGL;

(@) any structure or entity put in place by AGL in connection with Production;

and
(e) any capital invested by AGL .

Any action taken by the Government pursuant to the Constitution as described above, or

any other action by the Government in violation of the terms of this Clause shall each

22

NG

x
13.3

13.4

14

14.1

entitle AGL in addition to any other remedy provided by Law, international law or
otherwise by this Agreement, to prompt payment by the Government equivalent to the
fair market value of the investment, asset or property nationalized or expropriated
immediately before the nationalization or expropriation (or the measures tantamount to

nationalization or expropriation) took place or was announced.
Peaceful Enjoyment

The Government hereby warrants the title to, possession and peaceful enjoyment by
AGL of all rights granted by this Agreement and all of its property in Ghana in

accordance with Law.
Due Authorisation

Each Party represents and warrants that it has all the necessary power and authority to

execute and deliver this Agreement.
Confidentiality
Confidential Information

All information, reports, and documents provided to the Government in the context of
this Agreement, including those conveying geological information, Mineral reserves,
sales data, Production data, the amount set aside as a reserve for reclamation, financial
information and data and all other information related to Operations shall be considered
and treated as confidential information, subject to Clause 19.2 below and applicable
Law. The Government agrees not to divulge this confidential information to any other
Person without the prior written consent of AGL (which consent shall not be

unreasonably withheld) except in the following cases:

(a) where the information is used by one Party in the course of arbitration or

court proceedings against the other Party;

(b) where such information is made available to a third party providing services
to the Government if that third party undertakes an obligation to treat the
information as confidential and use it only for the specified purposes; or

we a Lo
(c) where disclosure of the information is required in accordance with this

Agreement or with Law.

(a) where the information is provided to a bank or another financial organization
from which AGL receives financial assets, under the condition that the bank
or financial organization undertakes an obligation to treat the information as

confidential and use it only for the specified purposes;

(e) (d) where disclosure of the information is required in accordance with this
Agreement or with Law, or with the laws of other jurisdictions applicable to
AGL or its Affiliates (including securities legislation that requires disclosure
in the jurisdiction of incorporation of an Affiliate); or (€) where the
information is requested by a third party that is interested in acquiring an
interest in AGL or an Affiliate, subject to the third party undertaking an
obligation to be subject to the confidentiality obligation in this Clause 14.

14.2 Public Information

15

The obligation of confidentiality stipulated in Clause 14.1 above shall not apply to
information exchanged between the Parties that is or comes into the public domain

though no act or omission by a Party.
Indemnification

Any breach of an obligation in this Agreement by either Party entitles the Party
aggrieved by the breach to be indemnified by the other Party in an amount equal to the
damage suffered by the aggrieved Party subject to the limitations of Clause 18. If a
Party is required to make additional payments, including payments of Taxes and Duties,
because of an inability by the Government to perform for the reasons set forth in this
Clause or a breach as described in this Clause, then the Party so required shall, upon an
award pursuant to any arbitration under Clause 18 with respect to its right to
indemnification hereunder, be entitled to set off the amount of such additional payments
against any obligation it may have to make any payments to the other Party, including

payments of Taxes and Duties.

(v 2
16

17

17.1

17.2

17.3

Encumbrances

AGL may mortgage, charge or otherwise encumber all or part of its interest under this
Agreement or the Mining Leases to raise, from one or more Affiliates or third parties,
financing for its Operations and other obligations under this Agreement. The
Government agrees that in the event of default by AGL or an Affiliate a Person who
holds such mortgage, charge or other encumbrance may either conduct Operations to
the same extent and on the same basis as AGL if it is qualified under Law and has
demonstrated the technical and financial ability to conduct Operations under this
Agreement or, with the prior consent of the Minister, which consent shall not be
unreasonably withheld, and as permitted by Law to exercise any power of sale granted

by any such mortgage, charge or other encumbrance.
Termination
Termination by AGL

AGL shall have the right to terminate this Agreement (including the Mining Leases) at
any time, either in its entirety or as to any part of the Production Area, provided that in
the case of termination of this Agreement in its entirety, such termination will be
effective two hundred and seventy (270) days after giving Notice to the Government.
Such termination shall be without prejudice to any obligation or liability incurred by

AGL or an Affiliate hereunder prior to the effective date of such termination.
Termination by the Government

The Government shall have the right to terminate this Agreement only in the event that
it validly terminates the Mining Leases and shall not exercise any such right if the
failure or breach giving rise to such right is caused by or consented to by the

Government or is caused by Force Majeure.

Disposition of assets

On termination of this Agreement in its entirety the mining plant shall remain the
property of AGL, and may be transferred to an affiliate or to a third party within or
outside Ghana in accordance with Law. The Government may also require AGL to

(

25
17.4

18

18.1

remove from the Contract Area any mining pant, including unusable assets, which are

within the Contract Area under termination.
Opportunity to Cure

The Government shall provide Notice to AGL of an alleged occurrence of any event
entitling it to terminate the Mining Leases and of the Government's position on the
matter and shall offer AGL a fair opportunity to consult with the Government to resolve
the matter. If, after a reasonable period of consultation, the Government is of the
opinion that the matter cannot be resolved by further consultation, the Government may
send to AGL Notice of the Government's intention to terminate this Agreement with
respect to AGL. If the act or event giving rise to a termination right of the Mining
Lease(s) is not cured within sixty (60) days after the Notice, or within such longer
period as may be necessary to allow a reasonable period of time to effect the cure, then

this Agreement shall be terminated with respect to the Party.
Disputes Regarding Events of Default

Notwithstanding the provisions of Clause 17.3, if AGL disputes whether there has
arisen a termination right of the Government and refers such dispute to arbitration in
accordance with Clause 18, or demands non-binding mediation and/or conciliation as
required by Clause 18.2, within sixty (60) days after receipt of the Government's Notice
of its intention to terminate, termination of this Agreement shall not take effect until the
conclusion of the arbitration or non-binding mediation and/or conciliation processes,
and shall be in accordance either with an accord reached by the Parties after any
mediation or conciliation or with an arbitration award upholding the Government's right

to terminate.

Governing Law and Arbitration
Governing Law

This Agreement shall be construed and interpreted in accordance with the laws of
Ghana and by such rules and principles as are generally recognized by international law

to be applicable to an investment by nationals of one country in another country.

(v 26 cA
18.2

Submission to Arbitration

Any dispute between the Government and AGL that arises out of, in relation to or in
connection with this Agreement or its formation, or the validity, interpretation,
performance, termination, enforceability or breach (including any dispute concerning
whether the Government or AGL has violated or is in breach of this Agreement or of
any Law affecting the rights, obligations or duties of any Party under this Agreement),
for which resolution by submission to a referee is not specifically provided elsewhere in
this Agreement shall be exclusively and finally settled by binding arbitration pursuant to
the Convention and in accordance with the rules of the Centre in effect on the Effective
Date except to the extent that it is in conflict with Clause 18 which shall prevail under
those circumstances, provided that in any event the law governing the rights of the
Parties under this Agreement shall be determined as set forth in Clause 18.1 above.
Prior to the submission of any dispute to arbitration the Parties shall consult and
negotiate with each other and use any non-binding mediation or conciliation processes
available in Ghana and, recognizing their mutual interests, attempt to reach a
satisfactory solution, provided that any such procedures need not take place in Ghana
but on demand by any Party shall take place in such other venue as the Parties may
agree or if they cannot agree then in London, England (provided that the travel and
accommodation costs of the other Party shall be borne as provided in Clause 18.5 below
by the Party making the demand that the mediation or conciliation take place elsewhere
than in Accra, Ghana). The Parties agree that the period set aside for mediation shall not
however bar a Party from applying for urgent interim relief. In any event if the Parties
do not reach settlement within a period of 120 days after the date on which by Notice
one Party has informed the other of its intention to seek arbitration of a dispute as
provided hereunder, then, upon further Notice by any party to the other, any unresolved

claim shall proceed to arbitration pursuant to Clause 18.

The Parties agree that AGL's Operations under this Agreement constitute an
“investment" due to, inter alia, the expenditure of a considerable amount of money in
Ghana, the long term nature of the Agreement and the investment into Ghana's
infrastructure and that for purposes of Article 25(1) of the Convention, any dispute
subject to Clause 18 is a legal dispute arising directly out of an investment. Either of the

Parties to this dispute may institute arbitration proceedings by giving Notice to the other

fe 27
18.4

18.5

Party and Notice to the Secretary-General of the Centre including in each a statement of

the issues in dispute.

If the Centre refuses to register any Request for Arbitration or a tribunal declines
jurisdiction under Article 25 of the Convention, then the Parties agree to arbitrate under
the UNCITRAL Rules in Ghana.

Nationality for Purposes of Arbitration

Notwithstanding the incorporation in Ghana of AGL or of any of its successors or
assignees, or of any of its other Affiliates, all these entities shall be treated under Clause
18 as if they were nationals of South Africa for purposes of any arbitration pursuant to
the Convention and of this Agreement, provided such entities are or are controlled by
nationals of South Africa, except that AGL and any other such entity may, alternatively,
elect to be treated instead as a national of any other state of which, under the

Convention, international law or the law of such state, it is a national.
Arbitrators

Any arbitral tribunal constituted pursuant to this Agreement shall consist of one (1)
arbitrator to be appointed by the Government, one (1) arbitrator to be appointed by AGL
and one (1) arbitrator, who shall be the president of the tribunal and shall be a citizen
neither of Ghana nor of South Africa (or of any other state of which a Party is a national
under Clause 18.2), to be appointed by the Secretary-General of the Centre. In making
such appointment the Secretary-General shall not be limited to making an appointment
from the Panel of Arbitrators. No such arbitrator shall have an interest in the matters in

dispute.

Referee

At the request of a Party, any matter otherwise subject to arbitration under this
Agreement shall instead be referred for resolution to a single referee to be appointed by
the Secretary-General of the Centre, or of any successor entity as stipulated in Clause
18.10 below, except for any dispute arising out of or related to Clauses 2, 3, 4,5,5.3,6,

(- . LA
18.7

7.2, 8, 9, 13.1, 13.2, 15, 17, 18 or 20 of this Agreement, which must be referred to
arbitrators appointed under Clause 18.3 above unless the Parties jointly agree that any
such dispute is not material, in which event it may be referred to the referee for decision
at the option of either party. The referee shall act qua expert determiner and not as
arbitrator. The decision of the referee shall be rendered pursuant to Clause 18.9 of this
Agreement (except as regards the requirement for a decision by majority vote) and shall
be final and binding unless appealed by any Party to arbitrators appointed as provided in
Clause 18.4 who shall examine the referee's decision only as to manifest disregard of
law, findings of fact that are not supported by any credible evidence, and abuse of

authority, misconduct or other unauthorized act by the referee.
Venue

Without prejudice to Article 62 of the Convention, and except as the Parties may
otherwise agree in writing, the seat shall be as provided by the Convention. However,
the venue of any hearing conducted pursuant to this Agreement shall be Accra, Ghana,
provided that at the demand of either Party any such hearing may be held either at a
place mutually agreed to by the Parties or in London, England. However, should either
party demand that the hearing take place elsewhere than in Accra, Ghana, then the party
making that demand shall be responsible to pay the reasonable transport and
accommodation costs for the representative of the other Party and of its legal counsel as
well for such witnesses resident in Accra, Ghana or such other country as the arbitral
tribunal shall determine must appear in person before it to provide testimony. The
arbitration proceedings shall be conducted in the English language. Subject to Clause
18.6 below, and except as otherwise provided in Clause 18.5, the arbitral tribunal shall
decide how the costs of the proceedings shall be assessed against and borne by the
Parties. Any procedural issues that cannot be determined under the arbitral rules of the
Centre shall be determined pursuant to Law. Notwithstanding the venue of the hearing,
the law governing the rights of the Parties under this Agreement shall be determined as

set forth in Clause 18.1 above.
Award

The arbitrators shall, by majority vote, render a written decision stating the reasons for

their award within the time required by the applicable rules of the Centre or such

5

( pe Lea
different period as the Parties shall agree. Any monetary award shall be assessed and
payable in United States Dollars (determined at the Prevailing Market Rate of Exchange
as of the date of the award if the award involved an obligation expressed in any
currency other than United States Dollars). Payment shall be through a bank designated
by the recipient, and in the case of an award to AGL, shall be exempt from any Taxes
and Duties imposed upon such award by the Government. Each Party shall bear its own
costs and attorney fees. Neither Party shall have any liability for either consequential
damages (except for purposes of set off) or exemplary or punitive damages, but interest
shall be at a rate that does not exceed the London Interbank Offering Rate (LIBOR)
existing at the time of such award, plus 6 percent per annum, multiplied by the amount
of the award, shall be assessed from the date of any monetary award until its
satisfaction. If LIBOR should cease to be reported, then the rate to be applied shall be

another substitute rate agreed to by a majority of the arbitrators.
Waiver of Defences

The Government hereby agrees not to claim and irrevocably waives any defence of
sovereign or other immunity or of the act of state doctrine to a claim asserted under this
Agreement including all claims of immunity from any suit, execution or attachment. In
addition, both Parties waive all defences to the arbitrators’ jurisdiction or any other legal
process and from the enforcement of any arbitral or other award rendered by a tribunal
or other Person constituted pursuant to this Agreement. The Parties hereby submit to the
jurisdiction of the courts of any state or nation in relation to the recognition and/or
execution of any arbitral award rendered pursuant to this Agreement, and waive and
agree not to claim immunity from the jurisdiction of the courts of any nation or state in

relation to the recognition of any such arbitral award.

Reservation of Rights

The right to refer a claim or dispute to arbitration under this Agreement shall not be
affected by the fact that a claimant or respondent has received full or partial
compensation from another Person for a loss or injury that is the object of the claim or
dispute, and any such other Person may participate in such proceedings by right of

subrogation.

30 kd

\/
18.10 Nature of Award

18.11

19

19.1

19.2

The Parties agree that the arbitral award of any arbitral tribunal constituted under this
Agreement may contain orders for specific performance and other equitable relief or
monetary damages in respect of or affecting any of the Parties (as well as any loss or
damage suffered by any of them). The Parties shall take all such actions as are
necessary to give full and complete effect to the award which, in accordance with its

terms, shall be binding upon and enforceable against them.
Successors

The consent to the jurisdiction of the Centre as stipulated in this Clause 18 shall equally
bind any successor of or successor-in-interest to either Party to this Agreement. If the
Centre is replaced by, or if its functions are substantially conferred upon or transferred
to, any other international body for settlement by arbitration in accordance with the

provisions of this Clause 18.
Notices
Written Communication

Any orders, approvals, declarations and notices of any kind between the Parties which
are required, expressly authorized or provided for under this Agreement (referred to as a
Communication) shall be in writing and delivered by hand, by fax, by electronic mail
or by prepaid internationally recognized courier service, in each case, in accordance
with Clause19.3, or by any other means of communication agreed upon by the Parties.
Communication by fax or electronic mail is valid under this Agreement only to fax
numbers or electronic email addresses set forth below or identified as acceptable to a
Party by Notice to the other Party pursuant to this Clause. A Communication other than
an electronic mail shall bear an original or facsimile reproduction of the signature ofa
representative of the sending party responsible for such Communication and all
Communications shall indicate the identity of such representative and state how he or
she may be reached by telephone and, if practical, electronic mail. A Communication

under this Agreement is not effective until delivery.

Delivery

bv 31
A delivery of a Communication to a Party shall be deemed to have occurred in any one

of the following circumstances:

@)

(b)

(©)

(a)

(e)

if the Communication has been sent under Clause 19.3 below;

where a duly authorized representative of the Government, in the case of the
Government, or a corporate officer of AGL , in the case of AGL, has signed a

return receipt of registered mail or internationally recognized courier service;

where a fax or electronic mail confirmation of receipt has been electronically
issued to the sender by a receiving device at a fax number or at an authorized
electronic mail address indicating receipt of a Communication sent via fax or

electronic mail;

where verification of receipt of the Communication has been obtained in any

manner specifically agreed to in writing by the Parties; or

where a Party has acknowledged receipt of the Communication in writing.

19.3 Address for Service of Notice

All Communications from the Government to AGL shall be delivered by hand or sent

by prepaid internationally recognized courier service, to the following addresses:

Gold Fields Ghana Limited

7 Dr. Amilcar Cabral Road, Airport Residential Area, Accra
P.O. Box KA 30742

Airport, Accra

All Communications from AGL to the Government shall be delivered by hand or sent

by prepaid internationally recognized courier service, to the following addresses:

The Minister
Ministry of Lands and Natural Resources
PO Box M212

Ministries

Accra, Ghana

{y

32
20

20.1

20.2

and

The Minister
Ministry of Finance
PO Box MB40
Accra, Ghana

Change of Address

Either Party may upon prior Notice to the other Party change the designation of the
Person named to receive Communications from the other Party, the address or fax
number of the office in Ghana or elsewhere authorized to receive such

Communications.
Force Majeure
Application

In the event of a Party being rendered unable, in whole or in part, by Force Majeure to
carry out any obligation under this Agreement, other than an obligation to make
payments of money that accrued before the commencement of Force Majeure, the
Person shall give Notice and the particulars of the Force Majeure in writing to the other
Parties as soon as practicable after the occurrence of the cause relied on. The obligation
of the Party giving the Notice, insofar as it is affected by the Force Majeure, shall be
suspended during the continuance of such inability. The inability shall be remedied with
all reasonable dispatch, as far as practicable. The time periods specified in this
Agreement for the performance of obligations or the enjoyment of rights that are
affected by Force Majeure, except in connection with an obligation to make payments
of money that accrued prior to the commencement of Force Majeure, but including the
term of this Agreement, shall be extended by the period of time the inability caused by

such Force Majeure exists.
Definition

The term “Force Majeure" as used in this Agreement shall mean acts of God,
accidents, wars, acts of war, invasions, acts of public enemies, hostilities (whether war

is declared or not), restrictions on trade or other activities imposed by any sovereign,
!

a 33

20.3

21

21.1

21.2

22

embargoes, blockades, revolutions, riots, civil commotions, acts of terrorism, sabotage,
strikes and/or other industrial, labour or employer-employee disputes (if not cured for a
period of more than two (2) months), market conditions or other factors that render
Production uneconomic, fires, explosions, earthquakes or any other natural disasters,
expropriation of facilities or goods, epidemics, public health emergencies and any
similar cause, provided that any such cause was beyond the reasonable control of the
Party claiming suspension and could not have been avoided or overcome by the Party

through the exercise of due diligence.
No Required Settlement

Nothing in Clauses 20.1 or 20.2 above shall, in and of itself, be construed to require
AGL to settle any strike, lockout or other labour or industrial dispute except as may be

required by Law.
Entire agreement and modifications
Entire Agreement

This Agreement, including the Appendices attached to it, represents the entire
agreement between the Parties and supersedes any previous oral and written

negotiations and agreements.
Amendment

Any modification or amendment of any terms of this Agreement shall be by the mutual
written agreement of the Parties and, except as otherwise specifically provided in this
Agreement, shall not become effective until ratified by Parliament. However, by written
agreement, the Parties may amend and alter the terms and provisions of an Appendix to
this Agreement, and take any other action or decision left to their mutual or individual
discretion by the terms of this Agreement at any time throughout the duration of this

Agreement, without the approval of Parliament.
Assignment and succession

The terms and conditions of this Agreement shall inure to the benefit of and be binding
upon the successors, beneficiaries and assignees of the Parties. The rights and
obligations of the Parties under this Agreement shall not be affected by a corporate

34 fi fX

(~
23

24

25

merger, consolidation, amalgamation, or other acquisition or change in control of any
Affiliate or parent entity of AGL.

Survival

Notwithstanding termination of this Agreement by either Party or for any reason,
including a termination due to a finding that this Agreement or a portion thereof is void,
invalid, or unenforceable, Clauses 1, 13.3, 15, 18, 19, 20 and 23 shall survive such
termination and shall remain effective as to any matters which are the subject of this
Agreement or which arise out of, in relation to or in connection with this Agreement.
The termination shall be without prejudice to rights, duties and obligations that have
accrued before termination. Despite the termination, provisions of this Agreement that
are reasonably necessary for the full enjoyment and enforcement of the rights, duties

and obligations shall survive for the period necessary.
Non-waiver of rights

The non-exercise or partial exercise by a Party of any of its rights under the terms of

this agreement shall not in any case constitute a waiver of that right.
Severability

If any provision of this Agreement is or becomes illegal, invalid or unenforceable, in
whole or in part, the remaining provisions shall nevertheless remain valid and subsisting
and shall be construed as if this Agreement had been executed without the illegal,

invalid or unenforceable portion.

x LEA
IN WITNESS WHEREOF, the Parties have signed this Agreement, through their respective

duly authorised representatives, on the day, month and year indicated below.

SIGNED by the GOVERNMENT of the )

REPUBLIC OF GHANA acting by

the Minister of Lands and Natural Resources)

who by this execution )

Warrants to the other party that he is duly ) Minister for Lands and Natural Resources

Authorised and empowered to enter into this)
Agreement in the presence of:

y—

SIGNED by the within-named
ABOSSO GOLD FIELDS LIMITED by
its Managing Director

[who by this execution Warrants to the other
party that he is duly authorised and
empowered to enter into this Agreement]

in the presence of )

Signed in 6 originals on the . ‘Maay of MARE

36
APPENDIX A
AGL MINING LEASES
1, Mining Lease dated 22 March 2006 (LVB No. 4922/06) (Land Registry No.
316/2006)
2. Mining Lease dated 19 April 1995 (LVB No. 1210/96) (Land Registry No. 1409/1996
as amended by amendment to Mining Lease dated April 4 1996 (Land Registry No.
3670/1996)

37
(0008)],,
quauusanrcy 0} pied Aekou

ae = P|
rae fos feat foes frws frar pews fm

10 1090"
poor [ooonr poor | ___ zo} plos seouno|y
“le _|

[ooorr Jooor __Jooo%rr _fooo%fooo"rt | joo’ fooo’r} __fooo'r_|000'rL
Sears —lacoors [unos esor'r [nary —[nory _[uoose [nove |osose |nooe [esos _fuxoore _|
6

100"000'eS poses fooooe'es o'esz'z$_ joo00z'z$ pooar'ss |

a3
mr

peyuyjun pone %00'S
6 Osp'lS [Kory i
os [moor
OnjeA|
ed | “meal @ey Ayehoy) wey!

‘uoRngyysip Jo ‘anuaaas ‘aoud ‘sauunjon payoipeid jo aARed}pul JOU ‘g UO!}3as UJ PEUYep WSIUEYIOUT uorpingjeo ayy Buyedsn|l! Jo esodind ay} Jo) pappaid

Ayekoy Jo DoHEINIeD eyeaysny[y
q xipueddy

